Name: Directive 2006/113/EC of the European Parliament and of the Council of 12Ã DecemberÃ 2006 on the quality required of shellfish waters (codified version)
 Type: Directive
 Subject Matter: international law;  European Union law;  environmental policy;  fisheries;  deterioration of the environment
 Date Published: 2006-12-27

 27.12.2006 EN Official Journal of the European Union L 376/14 DIRECTIVE 2006/113/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2006 on the quality required of shellfish waters (codified version) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee, After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Directive 79/923/EEC of 30 October 1979 on the quality required of shellfish waters (2) has been substantially amended (3). In the interests of clarity and rationality the said Directive should be codified. (2) The protection and improvement of the environment necessitate concrete measures to protect waters, including shellfish waters, against pollution. (3) It is necessary to safeguard certain shellfish populations from various harmful consequences, resulting from the discharge of pollutant substances into the sea. (4) Decision No 1600/2002/EC of the European Parliament and of the Council of 22 July 2002 laying down the Sixth Community Environment Action Programme (4) provides that quality objectives are to be jointly drawn up fixing the various requirements which an environment must meet, inter alia the definition of parameters for water, including shellfish waters. (5) Differences between the provisions in force in the various Member States as regards the quality required of shellfish waters may create unequal conditions of competition and thus directly affect the functioning of the internal market. (6) In order to attain the objectives of this Directive, the Member States must designate the waters to which it will apply and set limit values corresponding to certain parameters. The waters so designated will have to conform to these values within six years of designation. (7) For the purpose of checking the quality required of shellfish waters, a minimum number of samples should be taken and the measurements relating to parameters set out in Annex I should be carried out. Such sampling may be reduced or discontinued in the light of the results of the measurements. (8) Certain natural circumstances are beyond the control of the Member States and it is therefore necessary to provide for the possibility of derogating from this Directive in certain cases. (9) Technical and scientific progress may make necessary the rapid adaptation of some of the requirements laid down in Annex I. In order to facilitate the introduction of the measures required for this purpose, a procedure should be laid down establishing close cooperation between the Member States and the Commission. Such cooperation should take place in the Committee on Adaptation to Technical and Scientific Progress set up by Article 13(1) of Directive 2006/44/EC of the European Parliament and of the Council of 6 September 2006 on the quality of fresh waters needing protection or improvement in order to support fish life (5). (10) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives, as set out in Part B of Annex II, HAVE ADOPTED THIS DIRECTIVE: Article 1 This Directive concerns the quality of shellfish waters and applies to those coastal and brackish waters designated by the Member States as needing protection or improvement in order to support shellfish (bivalve and gasteropod molluscs) life and growth and thus to contribute to the high quality of shellfish products directly edible by man. Article 2 The parameters applicable to the waters designated by the Member States are listed in Annex I. Article 3 1. Member States shall, for the designated waters, set values for the parameters listed in Annex I, in so far as values are given in column G or I. They shall comply with the comments contained in both columns. 2. Member States shall not set values less stringent than those given in column I of Annex I and shall endeavour to observe the values in column G, while taking into account the principle set out in Article 8. 3. For discharges of effluents falling within parameters organohalogenated substances and metals, the emission standards laid down by the Member States pursuant to Directive 2006/11/EC of the European Parliament and of the Council of 15 February 2006 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (6) shall be applied at the same time as the quality objectives and the other obligations arising from this Directive, in particular those relating to sampling. Article 4 1. Member States shall designate shellfish waters and may subsequently make additional designations. 2. Member States may revise the designation of certain waters owing in particular to factors unforeseen at the time of designation, taking into account the principle set out in Article 8. Article 5 Member States shall establish programmes in order to reduce pollution and to ensure that designated waters conform, within six years following designation in accordance with Article 4, to both the values set by the Member States in accordance with Article 3 and the comments contained in columns G and I of Annex I. Article 6 1. For the purposes of implementing Article 5, the designated waters shall be deemed to conform to the provisions of this Directive if samples of such waters, taken at the minimum frequency specified in Annex I, at the same sampling point and over a period of 12 months, show that they conform to both the values set by the Member States in accordance with Article 3 and the comments contained in columns G and I of Annex I, as regards: (a) 100 % of the samples for the parameters organohalogenated substances and metals; (b) 95 % of the samples for the parameters salinity and dissolved oxygen; (c) 75 % of the samples for the other parameters listed in Annex I. If, in accordance with Article 7(2), the sampling frequency for all the parameters in Annex I except organohalogenated substances and metals is lower than that indicated in Annex I, the values and comments referred to in the first subparagraph of this paragraph shall be complied with in the case of all the samples. 2. Instances in which the values set by Member States in accordance with Article 3 or the comments contained in columns G and I of Annex I are not respected shall not be taken into consideration in the calculation of the percentages provided for in paragraph 1 when such instances are the result of a disaster. Article 7 1. The competent authorities in the Member States shall carry out sampling operations, the minimum frequency of which is laid down in Annex I. 2. Where the competent authority records that the quality of designated waters is appreciably higher than that which would result from the application of the values set in accordance with Article 3 and the comments contained in columns G and I of Annex I, the frequency of the sampling may be reduced. Where there is no pollution and no risk of deterioration in the quality of the waters, the competent authority concerned may decide that no sampling is necessary. 3. If sampling shows that a value set in accordance with Article 3 or a comment contained in columns G or I of Annex I is not respected, the competent authority shall establish whether this is the result of chance, a natural phenomenon or pollution and shall adopt appropriate measures. 4. The exact sampling point, the distance from this point to the nearest point where pollutants are discharged and the depth at which the samples are to be taken shall be fixed by the competent authority of each Member State on the basis of local environmental conditions in particular. 5. The reference methods of analysis to be used for calculating the value of the parameters concerned are set out in Annex I. Laboratories which employ other methods shall ensure that the results obtained are equivalent or comparable to those specified in Annex I. Article 8 Implementation of the measures taken pursuant to this Directive may on no account lead, either directly or indirectly, to increased pollution of coastal and brackish waters. Article 9 Member States may at any time set more stringent values for designated waters than those laid down in this Directive. They may also lay down provisions relating to parameters other than those provided for in this Directive. Article 10 Where a Member State considers designating shellfish waters in the immediate vicinity of a frontier with another Member State, these States shall consult each other in order to determine the stretches of such waters to which this Directive might apply and the consequences to be drawn from the common quality objectives; these consequences shall be determined, after formal consultations, by each Member State concerned. The Commission may participate in these deliberations. Article 11 The Member States may derogate from this Directive in the event of exceptional weather or geographical conditions. Article 12 Such amendments as are necessary for adapting to technical and scientific progress the G values for the parameters and the methods of analysis contained in Annex I shall be adopted by the Committee set up by Article 13(1) of Directive 2006/44/EC in accordance with the procedure referred to in Article 13(2) thereof. Article 13 1. For the purpose of applying this Directive, Member States shall provide the Commission with information concerning: (a) the waters designated in accordance with Article 4(1), in summary form; (b) the revision of the designation of certain waters in accordance with Article 4(2); (c) the provisions laid down in order to establish new parameters in accordance with Article 9. 2. Where a Member State applies the provisions of Article 11, it shall forthwith notify the Commission thereof, stating its reasons and the periods anticipated. 3. More generally, Member States shall provide the Commission, on a reasoned request from the latter, with any information necessary for the application of this Directive. Article 14 At intervals of three years, and for the first time for the period from 1993 to 1995 inclusive, the Member States shall send information to the Commission on the implementation of this Directive, in the form of a sectoral report which shall also cover other pertinent Community Directives. This report shall be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure referred to in Article 6(2) of Council Directive 91/692/EEC of 23 December 1991 standardising and rationalising reports on the implementation of certain Directives relating to the environment (7). The questionnaire or outline shall be sent to the Member States six months before the start of the period covered by the report. The report shall be sent to the Commission within nine months of the end of the three-year period covered by it. The Commission shall publish a Community report on the implementation of this Directive within nine months of receiving the reports from the Member States. Article 15 Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 16 Directive 79/923/EEC is hereby repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives, as set out in Part B of Annex II. References made to the repealed Directive shall be construed as being made to this Directive and should be read in accordance with the correlation table in Annex III. Article 17 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 18 This Directive is addressed to the Member States. Done at Strasbourg, 12 December 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President M. PEKKARINEN (1) Opinion of the European Parliament delivered on 12 October 2006 (not yet published in the Official Journal) and Council Decision delivered on 30. November 2006. (2) OJ L 281, 10.11.1979, p. 47. Directive as amended by Directive 91/692/EEC (OJ L 377, 31.12.1991, p. 48). (3) See Annex II, Part A. (4) OJ L 242, 10.9.2002, p. 1. (5) OJ L 264, 25.9.2006, p. 20. (6) OJ L 64, 4.3.2006, p. 52. (7) OJ L 377, 31.12.1991, p. 48. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX I QUALITY OF SHELLFISH WATERS Parameter G I Reference methods of analysis Minimum sampling and measuring frequency 1. pH pH unit 7  9  Electrometry Measured in situ at the time of sampling Quarterly 2. Temperature °C A discharge affecting shellfish waters must not cause the temperature of the waters to exceed by more than 2 °C the temperature of waters not so affected  Thermometry Measured in situ at the time of sampling Quarterly 3. Coloration (after filtration) mg Pt/l A discharge affecting shellfish waters must not cause the colour of the waters after filtration to deviate by more than 10 mg Pt/l from the colour of waters not so affected  Filter through a 0 ·45 µm membrane Photometric method, using the platinum/cobalt scale Quarterly 4. Suspended solids mg/l A discharge affecting shellfish waters must not cause the suspended solid content of the waters to exceed by more than 30 % the content of waters not so affected  Filtration through a 0 ·45 µm membrane, drying at 105 °C and weighing  Centrifuging (for at least five minutes, with mean acceleration 2 800 to 3 200 g), drying at 105 °C and weighing Quarterly 5. Salinity ° 12 to 38 °  ¤ 40 ° Discharge affecting shellfish waters must not cause their salinity to exceed by more than 10 % the salinity of waters not so affected Conductimetry Monthly 6. Dissolved oxygen (Saturation %)  ¥ 80 %  ¥ 70 % (average value) Should an individual measurement indicate a value lower than 70 %, measurements shall be repeated An individual measurement may not indicate a value of less than 60 % unless there are no harmful consequences for the development of shellfish colonies Winkler's method Electrochemical method Monthly, with a minimum of one sample representative of low oxygen conditions on the day of sampling. However, where major daily variations are suspected, a minimum of two samples in one day shall be taken 7. Petroleum hydrocarbons Hydrocarbons must not be present in the shellfish water in such quantities as to:  produce a visible film on the surface of the water and/or a deposit on the shellfish,  have harmful effects on the shellfish Visual examination Quarterly 8. Organohalogenated substances The concentration of each substance in shellfish flesh must be so limited that it contributes, in accordance with Article 1, to the high quality of shellfish products The concentration of each substance in the shellfish water or in shellfish flesh must not reach or exceed a level which has harmful effects on the shellfish and larvae Gas chromatography after extraction with suitable solvents and purification Half-yearly 9. Metals The concentration of each substance in shellfish flesh must be so limited that it contributes in accordance with Article 1, to the high quality of shellfish products The concentration of each substance in the shellfish water or in the shellfish flesh must not exceed a level which gives rise to harmful effects on the shellfish and their larvae The synergic effects of these metals must be taken into consideration Spectrometry of atomic absorption preceded, where appropriate, by concentration and/or extraction Half-yearly Silver Ag Arsenic As Cadmium Cd Chromium Cr Copper Cu Mercury Hg Nickel Ni Lead Pb Zinc Zn mg/l 10. Faecal coliforms/100 ml  ¤ 300 in the shellfish flesh and intervalvular liquid Method of dilution with fermentation in liquid substrates in at least three tubes in three dilutions. Subculturing of the positive tubes on a confirmation medium. Count according to MPN (most probable number). Incubation temperature 44 °C ± 0,5 °C Quarterly 11. Substances affecting the taste of the shellfish Concentration lower than that liable to impair the taste of the shellfish Examination of the shellfish by tasting where the presence of one of these substances is presumed 12. Saxitoxin (produced by dinoflagellates) Abbreviations: G = guide I = mandatory ANNEX II PART A Repealed Directive with its amendment Council Directive 79/923/EEC (OJ L 281, 10.11.1979, p. 47) Council Directive 91/692/EEC (OJ L 377, 31.12.1991, p. 48) Only Annex I, point (e) PART B List of time-limits for transposition into national law (referred to in Article 16) Directive Time-limit for transposition 79/923/EEC 6 November 1981 91/692/EEC 1 January 1993 ANNEX III CORRELATION TABLE Directive 79/923/EEC This Directive Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4(1) and (2) Article 4(1) Article 4(3) Article 4(2) Article 5 Article 5 Article 6(1), first subparagraph, introductory sentence Article 6(1), first subparagraph, introductory sentence Article 6(1), first subparagraph, first indent Article 6(1), first subparagraph, point (a) Article 6(1), first subparagraph, second indent Article 6(1), first subparagraph, point (b) Article 6(1), first subparagraph, third indent Article 6(1), first subparagraph, point (c) Article 6(1), second subparagraph Article 6(1), second subparagraph Article 6(2) Article 6(2) Article 7 Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13, first paragraph, introductory sentence Article 13(1), introductory sentence Article 13, first paragraph, first indent Article 13(1), point (a) Article 13, first paragraph, second indent Article 13(1), point (b) Article 13, first paragraph, third indent Article 13(1), point (c) Article 13, second paragraph Article 13(2) Article 13, third paragraph Article 13(3) Article 14 Article 14 Article 15(1)  Article 15(2) Article 15  Article 16  Article 17 Article 16 Article 18 Annex Annex I  Annex II  Annex III